UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21719 INVESTMENT MANAGERS SERIES TRUST (Exact name of registrant as specified in charter) 803 W. Michigan Street Milwaukee, WI 53233 (Address of principal executive offices) (Zip code) Constance Dye Shannon UMB Fund Services, Inc. 803 West Michigan Street Milwaukee, WI 53233 (Name and address of agent for service) Registrant’s telephone number, including area code: (414)299-2295 Date of fiscal year end: April 30 Date of reporting period:January 31, 2014 Item 1. Schedule of Investments. Palmer Square Absolute Return Fund SCHEDULE OF INVESTMENTS As of January 31, 2014 (Unaudited) Principal Amount Value BANK LOANS – 2.4% $ AFGlobal Corp. 0.000%, 1/7/20191, 2, 3 $ Alon USA Energy, Inc. 0.000%, 11/9/20181, 2, 3 BATS Global Markets Holdings, Inc. 5.000%, 1/17/20201, 2, 3 Calceus Acquisition, Inc. 5.000%, 1/7/20201, 2, 3 Chesapeake Energy Corp. 5.750%, 12/2/20171, 2, 3 Collective Brands, Inc. 7.250%, 9/19/20191, 2, 3 Fieldwood Energy LLC 8.375%, 7/18/20201, 2, 3 Offshore Group Investment Ltd. (Cayman Islands) 6.250%, 10/17/20171, 2, 3 P2 Lower Acquisition LLC 9.500%, 10/18/20211, 2, 3 Raven Power Finance LLC 0.000%, 12/18/20201, 2, 3 SunGard Data Systems, Inc. 4.500%, 12/4/20191, 2, 3 Windsor Financing LLC 6.250%, 11/30/20171, 2, 3 TOTAL BANK LOANS (Cost $6,577,757) BONDS – 74.4% ASSET-BACKED SECURITIES – 61.3% Acis CLO Ltd. (Cayman Islands) 4.488%, 2/1/20261, 4 Apidos CDO IV (Cayman Islands) 3.839%, 10/27/20181, 2 Apidos CLO XI 4.488%, 1/17/20231, 2 4.488%, 1/17/20231, 2, 4 Apidos CLO XII (Cayman Islands) 4.639%, 4/15/20251, 2, 4 Apidos CLO XIV (Cayman Islands) 3.739%, 4/15/20251, 2, 4 5.489%, 4/15/20251, 2, 4 Apidos CLO XV (Cayman Islands) 3.504%, 10/20/20251, 2, 4 5.754%, 10/20/20251, 2, 4 Palmer Square Absolute Return Fund SCHEDULE OF INVESTMENTS - Continued As of January 31, 2014 (Unaudited) Principal Amount Value BONDS (Continued) ASSET-BACKED SECURITIES (Continued) $ Apidos CLO XVIII 0.000%, 1/9/20151, 2, 4 $ Atrium CDO Corp. (Cayman Islands) 6.237%, 10/23/20221, 2, 4 Atrium IX (Cayman Islands) 0.000%, 2/28/20242 5.238%, 2/28/20241, 2, 4 Atrium X (Cayman Islands) 3.737%, 7/16/20251, 2, 4 Babson CLO Ltd. 2011-I (Cayman Islands) 2.247%, 9/28/20211, 2, 4 Babson CLO Ltd. 2012-II (Cayman Islands) 4.491%, 5/15/20231, 2, 4 Babson CLO Ltd. 2013-I (Cayman Islands) 3.737%, 4/20/20251, 2, 4 Babson CLO, Inc. 2005-I (Cayman Islands) 0.529%, 4/15/20191, 2, 4 Babson CLO, Inc. 2005-III (Cayman Islands) 0.489%, 11/10/20191, 4 BlueMountain CLO 2013-2 Ltd. (Cayman Islands) 3.787%, 1/22/20251, 2, 4 BlueMountain CLO Ltd. (Cayman Islands) 5.989%, 8/16/20221, 2, 4 1.739%, 4/15/20251, 2, 4 2.139%, 4/15/20251, 2, 4 Catamaran CLO 2012-1 Ltd. (Cayman Islands) 5.495%, 12/20/20231, 2, 4 Dryden 30 Senior Loan Fund (Cayman Islands) 3.444%, 11/15/20251, 2, 4 5.244%, 11/15/20251, 2, 4 5.744%, 11/15/20251, 2, 4 Dryden Senior Loan Fund (Cayman Islands) 1.409%, 1/15/20221, 2, 4 4.239%, 1/15/20221, 2, 4 5.439%, 1/15/20221, 2, 4 Dryden XXIII Senior Loan Fund (Cayman Islands) 7.239%, 7/17/20231, 2, 4 Dryden XXV Senior Loan Fund (Cayman Islands) 5.739%, 1/15/20251, 2, 4 Flatiron CLO Ltd. (Cayman Islands) 5.739%, 10/25/20241, 2, 4 1.690%, 1/17/20261, 2, 4 5.190%, 1/17/20261, 2, 4 Palmer Square Absolute Return Fund SCHEDULE OF INVESTMENTS - Continued As of January 31, 2014 (Unaudited) Principal Amount Value BONDS (Continued) ASSET-BACKED SECURITIES (Continued) $ Fraser Sullivan CLO VII Ltd. (Cayman Islands) 4.237%, 4/20/20231, 2, 4 $ Greywolf CLO II Ltd. (Cayman Islands) 4.069%, 4/15/20251, 2, 4 Highbridge Loan Management 2013-2 Ltd. (Cayman Islands) 0.000%, 10/20/20242, 4 6.054%, 10/20/20241, 2, 4 ING IM CLO 2012-1 Ltd. (Cayman Islands) 6.493%, 3/14/20221, 2, 4 ING IM CLO 2013-2 Ltd. (Cayman Islands) 3.739%, 4/25/20251, 2, 4 Jamestown CLO I Ltd. (Cayman Islands) 4.378%, 11/5/20241, 2, 4 5.738%, 11/5/20241, 2, 4 Jamestown CLO Ltd. (Cayman Islands) 3.543%, 1/15/20261, 2, 4 Marathon CLO IV Ltd. (Cayman Islands) 5.987%, 5/20/20231, 2, 4 Marathon CLO V Ltd. (Cayman Islands) 5.939%, 2/21/20251, 2, 4 Mountain View CLO 2013-1 Ltd. (Cayman Islands) 4.742%, 4/12/20241, 2, 4 Neuberger Berman CLO Ltd. (Cayman Islands) 7.239%, 7/25/20231, 2 7.239%, 7/25/20231, 2, 4 Neuberger Berman CLO XV (Cayman Islands) 4.839%, 10/15/20251, 2, 4 OCP CLO 2012-1 Ltd. (Cayman Islands) 5.746%, 3/22/20231, 2, 4 OHA Loan Funding 2013-1 Ltd. (Cayman Islands) 3.837%, 7/23/20251, 2, 4 OZLM Funding III Ltd. (Cayman Islands) 5.237%, 1/22/20251, 2, 4 OZLM Funding IV Ltd. (Cayman Islands) 3.437%, 7/22/20251, 2, 4 OZLM Funding Ltd. (Cayman Islands) 5.237%, 7/22/20231, 2, 4 6.337%, 7/22/20231, 2, 4 4.586%, 10/30/20231, 2, 4 5.536%, 10/30/20231, 2, 4 OZLM Funding V Ltd. (Cayman Islands) 1.778%, 1/17/20261, 2, 4 3.778%, 1/17/20261, 2, 4 Palmer Square Absolute Return Fund SCHEDULE OF INVESTMENTS - Continued As of January 31, 2014 (Unaudited) Principal Amount Value BONDS (Continued) ASSET-BACKED SECURITIES (Continued) $ Sapphire Valley CDO I Ltd. (Cayman Islands) 0.509%, 12/15/20221, 2, 4 $ Sudbury Mill CLO Ltd. (Cayman Islands) 3.739%, 1/17/20261, 2, 4 Symphony CLO VII Ltd. (Cayman Islands) 3.435%, 7/28/20211, 2, 4 Symphony CLO X Ltd. (Cayman Islands) 5.487%, 7/23/20231, 2, 4 Venture CDO Ltd. 6.739%, 11/14/20221, 2 West CLO 2013-1 Ltd. (Cayman Islands) 0.000%, 11/7/20252, 4 5.140%, 11/7/20251, 2, 4 TOTAL ASSET-BACKED SECURITIES (Cost $163,967,434) CORPORATE – 13.1% BASIC MATERIALS – 0.6% B2Gold Corp. (Canada) 3.250%, 10/1/20184, 5, 6 Hexion U.S. Finance Corp. 6.625%, 4/15/20202 Hexion U.S. Finance Corp. / Hexion Nova Scotia Finance ULC 8.875%, 2/1/20182 Horsehead Holding Corp. 3.800%, 7/1/20175, 6 Sterlite Industries India Ltd. (India) 4.000%, 10/30/20145, 6 Stillwater Mining Co. 1.750%, 10/15/20322, 5, 6 COMMUNICATIONS – 1.0% Blucora, Inc. 4.250%, 4/1/20192, 4, 5, 6 Ciena Corp. 4.000%, 12/15/20205, 6 Ctrip.com International Ltd. (Cayman Islands) 1.250%, 10/15/20184, 5, 6 Equinix, Inc. 3.000%, 10/15/20145 Qihoo 360 Technology Co., Ltd. (Cayman Islands) 2.500%, 9/15/20184, 5, 6 SINA Corp. (Cayman Islands) 1.000%, 12/1/20184, 5, 6 Palmer Square Absolute Return Fund SCHEDULE OF INVESTMENTS - Continued As of January 31, 2014 (Unaudited) Principal Amount Value BONDS (Continued) CORPORATE (Continued) COMMUNICATIONS (Continued) $ SouFun Holdings Ltd. (Cayman Islands) 2.000%, 12/15/20184, 5, 6 $ Sprint Corp. 7.250%, 9/15/20214 T-Mobile USA, Inc. 6.464%, 4/28/20192 Univision Communications, Inc. 6.875%, 5/15/20192, 4 VeriSign, Inc. 3.250%, 8/15/20375 WebMD Health Corp. 1.500%, 12/1/20204, 5, 6 XM Satellite Radio, Inc. 7.000%, 12/1/20144, 5 Yandex N.V. (Netherlands) 1.125%, 12/15/20184, 5, 6 CONSUMER, CYCLICAL – 1.1% Callaway Golf Co. 3.750%, 8/15/20192, 5, 6 Carmike Cinemas, Inc. 7.375%, 5/15/20192 DR Horton, Inc. 2.000%, 5/15/20145 Hawaiian Holdings, Inc. 5.000%, 3/15/20165, 6 Iconix Brand Group, Inc. 2.500%, 6/1/20165, 6 KB Home 1.375%, 2/1/20192, 5, 6 Lennar Corp. 2.750%, 12/15/20202, 4, 5, 6 Meritage Homes Corp. 4.500%, 3/1/20182 1.875%, 9/15/20322, 5, 6 Meritor, Inc. 7.875%, 3/1/20262, 5 Navistar International Corp. 4.500%, 10/15/20184, 5, 6 Ryland Group, Inc. 1.625%, 5/15/20185, 6 Palmer Square Absolute Return Fund SCHEDULE OF INVESTMENTS - Continued As of January 31, 2014 (Unaudited) Principal Amount Value BONDS (Continued) CORPORATE (Continued) CONSUMER, CYCLICAL (Continued) $ Standard Pacific Corp. 1.250%, 8/1/20322, 5, 6 $ Tesla Motors, Inc. 1.500%, 6/1/20185, 6 WCI Communities, Inc. 6.875%, 8/15/20212, 4 WESCO International, Inc. 6.000%, 9/15/20292, 5 CONSUMER, NON-CYCLICAL – 2.3% Albany Molecular Research, Inc. 2.250%, 11/15/20184, 5, 6 APX Group, Inc. 6.375%, 12/1/20192 Ascent Capital Group, Inc. 4.000%, 7/15/20205, 6 Avis Budget Car Rental LLC / Avis Budget Finance, Inc. 4.875%, 11/15/20172 BioMarin Pharmaceutical, Inc. 0.750%, 10/15/20185, 6 CBIZ, Inc. 4.875%, 10/1/20154, 5, 6 Chiquita Brands International, Inc. 4.250%, 8/15/20165 CHS/Community Health Systems, Inc. 5.125%, 8/1/20212, 4 Cubist Pharmaceuticals, Inc. 2.500%, 11/1/20175 Exelixis, Inc. 4.250%, 8/15/20195, 6 Hertz Corp. 7.500%, 10/15/20182 Illumina, Inc. 0.250%, 3/15/20164, 5, 6 Incyte Corp. Ltd. 4.750%, 10/1/20155 1.250%, 11/15/20204, 5, 6 Medicines Co. 1.375%, 6/1/20175, 6 Omnicare, Inc. 3.750%, 12/15/20255 Palmer Square Absolute Return Fund SCHEDULE OF INVESTMENTS - Continued As of January 31, 2014 (Unaudited) Principal Amount Value BONDS (Continued) CORPORATE (Continued) CONSUMER, NON-CYCLICAL (Continued) $ Orexigen Therapeutics, Inc. 2.750%, 12/1/20204, 5, 6 $ Par Pharmaceutical Cos., Inc. 7.375%, 10/15/20202 PHH Corp. 6.000%, 6/15/20175 7.375%, 9/1/2019 Reynolds Group Issuer, Inc. / Reynolds Group Issuer LLC / Reynolds Group Issuer Lu 5.750%, 10/15/20202 Salix Pharmaceuticals Ltd. 6.000%, 1/15/20212, 4 ServiceSource International, Inc. 1.500%, 8/1/20184, 5, 6 Spectrum Pharmaceuticals, Inc. 2.750%, 12/15/20184, 5, 6 Theravance, Inc. 2.125%, 1/15/20235, 6 United Rentals North America, Inc. 5.750%, 7/15/20182 Valeant Pharmaceuticals International, Inc. (Canada) 7.500%, 7/15/20212, 4 Wright Medical Group, Inc. 2.000%, 8/15/20175, 6 ENERGY – 2.9% Access Midstream Partners LP / ACMP Finance Corp. 6.125%, 7/15/20222 Alon USA Energy, Inc. 3.000%, 9/15/20184, 5, 6 Antero Resources Finance Corp. 6.000%, 12/1/20202 Atlas Energy Holdings Operating Co. LLC / Atlas Resource Finance Corp. 9.250%, 8/15/20212, 4 Bill Barrett Corp. 7.625%, 10/1/20192 BPZ Resources, Inc. 8.500%, 10/1/20175, 6 Cobalt International Energy, Inc. 2.625%, 12/1/20195, 6 Energy XXI Bermuda Ltd. (Bermuda) 3.000%, 12/15/20184, 5, 6 Palmer Square Absolute Return Fund SCHEDULE OF INVESTMENTS - Continued As of January 31, 2014 (Unaudited) Principal Amount Value BONDS (Continued) CORPORATE (Continued) ENERGY (Continued) $ Green Plains Renewable Energy, Inc. 3.250%, 10/1/20184, 5, 6 $ Halcon Resources Corp. 9.750%, 7/15/20202 JinkoSolar Holding Co., Ltd. (Cayman Islands) 4.000%, 2/1/20194, 5, 6 Kodiak Oil & Gas Corp. (Canada) 8.125%, 12/1/20192 Legacy Reserves LP / Legacy Reserves Finance Corp. 8.000%, 12/1/20202 Newpark Resources, Inc. 4.000%, 10/1/20175 Oasis Petroleum, Inc. 6.875%, 3/15/20222, 4 Pacific Drilling S.A. (Luxembourg) 5.375%, 6/1/20202, 4 Rockies Express Pipeline LLC 6.000%, 1/15/20194 Samson Investment Co. 10.500%, 2/15/20202, 4 SolarCity Corp. 2.750%, 11/1/20185, 6 Ultra Petroleum Corp. (Canada) 5.750%, 12/15/20182, 4 Vantage Drilling Co. (Cayman Islands) 5.500%, 7/15/20432, 4, 5, 6 Western Refining, Inc. 5.750%, 6/15/20145 Whiting Petroleum Corp. 5.000%, 3/15/20192 WPX Energy, Inc. 5.250%, 1/15/2017 FINANCIAL – 2.1% Aircastle Ltd. (Bermuda) 4.625%, 12/15/2018 American Equity Investment Life Holding Co. 5.250%, 12/6/20292, 4, 5 American Residential Properties OP LP 3.250%, 11/15/20184, 5, 6 Amtrust Financial Services, Inc. 5.500%, 12/15/20215, 6 Palmer Square Absolute Return Fund SCHEDULE OF INVESTMENTS - Continued As of January 31, 2014 (Unaudited) Principal Amount Value BONDS (Continued) CORPORATE (Continued) FINANCIAL (Continued) $ DFC Global Corp. 3.250%, 4/15/20175, 6 $ E*TRADE Financial Corp. 6.375%, 11/15/20192 Encore Capital Group, Inc. 3.000%, 7/1/20204, 5, 6 Fly Leasing Ltd. (Bermuda) 6.750%, 12/15/20202 Forest City Enterprises, Inc. 4.250%, 8/15/20185, 6 3.625%, 8/15/20202, 4, 5, 6 Forestar Group, Inc. 3.750%, 3/1/20205, 6 International Lease Finance Corp. 8.750%, 3/15/2017 Jefferies Group LLC 3.875%, 11/1/20292, 5 Meadowbrook Insurance Group, Inc. 5.000%, 3/15/20204, 5, 6 MGIC Investment Corp. 9.000%, 4/1/20634, 5, 6 Nationstar Mortgage LLC / Nationstar Capital Corp. 6.500%, 8/1/20182 Portfolio Recovery Associates, Inc. 3.000%, 8/1/20204, 5, 6 Provident Funding Associates LP / PFG Finance Corp. 6.750%, 6/15/20212, 4 Radian Group, Inc. 2.250%, 3/1/20195, 6 Stearns Holdings, Inc. 9.375%, 8/15/20202, 4 Walter Investment Management Corp. 4.500%, 11/1/20195, 6 INDUSTRIAL – 1.3% Aegean Marine Petroleum Network, Inc. (Marshall Islands) 4.000%, 11/1/20185, 6 Ardagh Packaging Finance PLC / Ardagh Holdings USA, Inc. (Ireland) 6.250%, 1/31/20192, 4 Bombardier, Inc. (Canada) 7.500%, 3/15/20184 Palmer Square Absolute Return Fund SCHEDULE OF INVESTMENTS - Continued As of January 31, 2014 (Unaudited) Principal Amount Value BONDS (Continued) CORPORATE (Continued) INDUSTRIAL (Continued) $ Cemex S.A.B. de C.V. (Mexico) 3.750%, 3/15/20185, 6 $ Exopack Holding Corp. 10.000%, 6/1/20182, 4 Fluidigm Corp. 2.750%, 2/1/20342, 5 General Cable Corp. 5.000%, 11/15/20291, 5, 6 Jack Cooper Holdings Corp. 9.250%, 6/1/20202, 4 Layne Christensen Co. 4.250%, 11/15/20184, 5, 6 Martin Midstream Partners LP / Martin Midstream Finance Corp. 8.875%, 4/1/20182 TTM Technologies, Inc. 1.750%, 12/15/20205, 6 Vishay Intertechnology, Inc. 2.250%, 6/1/20424, 5, 6 TECHNOLOGY – 1.2% Allscripts Healthcare Solutions, Inc. 1.250%, 7/1/20204, 5, 6 BMC Software Finance, Inc. 8.125%, 7/15/20212, 4 Bottomline Technologies de, Inc. 1.500%, 12/1/20175, 6 Cadence Design Systems, Inc. 2.625%, 6/1/20155, 6 Concur Technologies, Inc. 2.500%, 4/15/20154, 5, 6 Infor US, Inc. 9.375%, 4/1/20192 Medidata Solutions, Inc. 1.000%, 8/1/20184, 5, 6 Microchip Technology, Inc. 2.125%, 12/15/20375 Novellus Systems, Inc. 2.625%, 5/15/20415, 6 Proofpoint, Inc. 1.250%, 12/15/20184, 5, 6 SanDisk Corp. 1.500%, 8/15/20175, 6 Palmer Square Absolute Return Fund SCHEDULE OF INVESTMENTS - Continued As of January 31, 2014 (Unaudited) Principal Amount Value BONDS (Continued) CORPORATE (Continued) TECHNOLOGY (Continued) $ ServiceNow, Inc. 0.000%, 11/1/20184, 5, 6 $ Spansion LLC 2.000%, 9/1/20204, 5, 6 SunEdison, Inc. 2.750%, 1/1/20214, 5, 6 Take-Two Interactive Software, Inc. 1.750%, 12/1/20165, 6 UTILITIES – 0.6% Calpine Corp. 6.000%, 1/15/20222, 4 CenterPoint Energy, Inc. 0.000%, 9/15/20291, 2, 5, 6 DPL, Inc. 6.500%, 10/15/20162 GenOn Energy, Inc. 9.500%, 10/15/2018 TOTAL CORPORATE (Cost $33,173,210) TOTAL BONDS (Cost $197,140,644) Number of Shares COMMON STOCKS – 7.1% COMMUNICATIONS – 0.5% Ciena Corp.*6 Interpublic Group of Cos., Inc. IPG Photonics Corp.* RF Micro Devices, Inc.*6 CONSUMER, CYCLICAL – 1.3% Arrow Electronics, Inc.*6 Chipotle Mexican Grill, Inc.* Finish Line, Inc. - Class A Norwegian Cruise Line Holdings Ltd.*6 Royal Caribbean Cruises Ltd.6 Tempur Sealy International, Inc.*6 Tiffany & Co. Wendy's Co.6 Palmer Square Absolute Return Fund SCHEDULE OF INVESTMENTS - Continued As of January 31, 2014 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) CONSUMER, CYCLICAL (Continued) Winnebago Industries, Inc.*6 $ CONSUMER, NON-CYCLICAL – 1.6% B&G Foods, Inc.6 Capital Senior Living Corp.*6 Cynosure, Inc. - Class A*6 Emerge Energy Services LP6 Exact Sciences Corp.*6 KAR Auction Services, Inc.6 Korn/Ferry International*6 Quanta Services, Inc.*6 ENERGY – 1.0% Approach Resources, Inc.*6 Comstock Resources, Inc.6 Core Laboratories N.V. (Netherlands)6 Gulfport Energy Corp.*6 Halcon Resources Corp.*6 ION Geophysical Corp.*6 LinnCo LLC6 Magnum Hunter Resources Corp.*6 Precision Drilling Corp. (Canada)6 Sanchez Energy Corp.*6 FINANCIAL – 0.1% MetLife, Inc. INDUSTRIAL – 1.7% Advanced Energy Industries, Inc.*6 Apogee Enterprises, Inc.6 EnerSys, Inc.6 ESCO Technologies, Inc.6 Forward Air Corp.6 HEICO Corp.6 Lennox International, Inc.6 OSI Systems, Inc.* Rogers Corp.*6 Ryder System, Inc.6 Zebra Technologies Corp. - Class A*6 TECHNOLOGY – 0.9% Applied Micro Circuits Corp.*6 Palmer Square Absolute Return Fund SCHEDULE OF INVESTMENTS - Continued As of January 31, 2014 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) TECHNOLOGY (Continued) Cypress Semiconductor Corp.6 $ MICROS Systems, Inc.*6 Skyworks Solutions, Inc.*6 Sykes Enterprises, Inc.*6 Take-Two Interactive Software, Inc.* Ultratech, Inc.*6 TOTAL COMMON STOCKS (Cost $19,086,235) PREFERRED STOCKS – 1.5% BASIC MATERIALS – 0.1% ArcelorMittal (Luxembourg) 6.000%, 1/15/20165 COMMUNICATIONS – 0.0% Iridium Communications, Inc. 7.000%, 12/31/20494, 5, 6 CONSUMER, CYCLICAL – 0.0% Continental Airlines Finance Trust II 6.000%, 11/15/20302, 5, 6 CONSUMER, NON-CYCLICAL – 0.4% Alere, Inc. 3.000%, 12/31/20495, 6 Bunge Ltd. (Bermuda) 4.875%, 12/31/20495, 6 HealthSouth Corp. 6.500%, 12/31/20495, 6 Omnicare Capital Trust II 4.000%, 6/15/20332, 5 Post Holdings, Inc. 2.500%, 12/31/20494, 5, 6 3.750%, 12/31/20494, 5, 6 Universal Corp. 6.750%, 12/31/20492, 5, 6 ENERGY – 0.4% Chesapeake Energy Corp. 5.750%, 12/31/20494, 5, 6 Energy XXI Bermuda Ltd. (Bermuda) 5.625%, 12/31/20495 Palmer Square Absolute Return Fund SCHEDULE OF INVESTMENTS - Continued As of January 31, 2014 (Unaudited) Number of Shares Value PREFERRED STOCKS (Continued) ENERGY (Continued) Goodrich Petroleum Corp. 5.375%, 12/31/20495 $ Penn Virginia Corp. 6.000%, 12/31/20495, 6 Sanchez Energy Corp. 4.875%, 12/31/20494, 5, 6 6.500%, 12/31/20494, 5, 6 SandRidge Energy, Inc. 7.000%, 12/31/20495, 6 FINANCIAL – 0.6% Alexandria Real Estate Equities, Inc. 7.000%, 12/31/20495, 6 AMG Capital Trust I 5.100%, 4/15/20365, 6 AMG Capital Trust II 5.150%, 10/15/20375 Bank of America Corp. 7.250%, 12/31/20495, 6 Health Care REIT, Inc. 6.500%, 12/31/20495, 6 iStar Financial, Inc. 4.500%, 12/31/20492, 5, 6 KeyCorp 7.750%, 12/31/20495, 6 OFG Bancorp (Puerto Rico) 8.750%, 12/31/20495, 6 Wintrust Financial Corp. 5.000%, 12/31/20495, 6 TOTAL PREFERRED STOCKS (Cost $3,503,681) EXCHANGE-TRADED FUNDS – 0.7% iShares MSCI All Country Asia ex Japan ETF6 iShares MSCI EAFE ETF6 PowerShares Buyback Achievers Portfolio6 Vanguard FTSE Europe ETF Vanguard FTSE Pacific ETF TOTAL EXCHANGE-TRADED FUNDS (Cost $1,718,500) Palmer Square Absolute Return Fund SCHEDULE OF INVESTMENTS - Continued As of January 31, 2014 (Unaudited) Number of Contracts Value PURCHASED OPTIONS CONTRACTS – 0.1% CALL OPTIONS – 0.0% EQUITY – 0.0% Arrow Electronics, Inc. 6 Exercise Price: $52.50, Expiration Date: February 22, 2014 $ 36 Exercise Price: $25.00, Expiration Date: March 22, 2014 Conn's, Inc. 35 Exercise Price: $70.00, Expiration Date: April 19, 2014 Gulfport Energy Corp. 24 Exercise Price: $57.50, Expiration Date: February 22, 2014 Hertz Global Holdings, Inc. 30 Exercise Price: $28.00, Expiration Date: March 22, 2014 36 Exercise Price: $30.00, Expiration Date: March 22, 2014 ITT Educational Services, Inc. 71 Exercise Price: $40.00, Expiration Date: February 22, 2014 NVIDIA Corp. 95 Exercise Price: $16.00, Expiration Date: February 22, 2014 RF Micro Devices, Inc. Exercise Price: $5.00, Expiration Date: February 22, 2014 TOTAL CALL OPTIONS (Cost $63,852) PUT OPTIONS – 0.1% EQUITY – 0.1% Ambarella, Inc. 24 Exercise Price: $30.00, Expiration Date: March 22, 2014 17 Exercise Price: $32.00, Expiration Date: March 22, 2014 Finisar Corp. 48 Exercise Price: $23.00, Expiration Date: March 22, 2014 Hertz Global Holdings, Inc. 24 Exercise Price: $26.00, Expiration Date: February 22, 2014 60 Exercise Price: $24.00, Expiration Date: March 22, 2014 iShares iBoxx $High Yield Corporate Bond ETF Exercise Price: $91.00, Expiration Date: February 22, 2014 Exercise Price: $91.00, Expiration Date: March 22, 2014 Korn/Ferry International 59 Exercise Price: $22.50, Expiration Date: March 22, 2014 Market Vectors Semiconductor ETF 59 Exercise Price: $41.00, Expiration Date: February 22, 2014 NIKE, Inc. - Class B 24 Exercise Price: $70.00, Expiration Date: March 22, 2014 Royal Caribbean Cruises Ltd. 24 Exercise Price: $47.00, Expiration Date: February 22, 2014 United States Oil Fund LP 24 Exercise Price: $32.50, Expiration Date: February 22, 2014 Palmer Square Absolute Return Fund SCHEDULE OF INVESTMENTS - Continued As of January 31, 2014 (Unaudited) Number of Contracts Value PURCHASED OPTIONS CONTRACTS (Continued) PUT OPTIONS (Continued) EQUITY (Continued) 24 Exercise Price: $33.00, Expiration Date: February 22, 2014 $ 36 Exercise Price: $34.00, Expiration Date: February 22, 2014 36 Exercise Price: $33.00, Expiration Date: March 22, 2014 TOTAL PUT OPTIONS (Cost $211,208) TOTAL PURCHASED OPTIONS CONTRACTS (Cost $275,060) TOTAL INVESTMENTS – 86.2% (Cost $228,301,877) Other Assets in Excess of Liabilities – 13.8% TOTAL NET ASSETS – 100.0% $ Principal Amount SECURITIES SOLD SHORT – (19.0)% BONDS – (8.1)% CORPORATE – (3.5)% BASIC MATERIALS – (0.6)% $ ) Alcoa, Inc. 6.750%, 7/15/2018 ) ) Momentive Performance Materials, Inc. 8.875%, 10/15/20202 ) ) CONSUMER, CYCLICAL – (0.6)% ) Interface, Inc. 7.625%, 12/1/20182 ) ) Petco Holdings, Inc. 8.500%, 10/15/20172, 4 ) ) CONSUMER, NON-CYCLICAL – (1.2)% ) ADT Corp. 6.250%, 10/15/20214 ) ) BI-LO LLC / BI-LO Finance Corp. 8.625%, 9/15/20182, 4 ) ) ConvaTec Finance International S.A. (Luxembourg) 8.250%, 1/15/20192, 4 ) ) DJO Finance LLC / DJO Finance Corp. 7.750%, 4/15/20182 ) Palmer Square Absolute Return Fund SCHEDULE OF INVESTMENTS - Continued As of January 31, 2014 (Unaudited) Principal Amount Value SECURITIES SOLD SHORT (Continued) BONDS (Continued) CORPORATE (Continued) CONSUMER, NON-CYCLICAL (Continued) $ ) HealthSouth Corp. 5.750%, 11/1/20242 $ ) ) FINANCIAL – (0.4)% ) MPH Intermediate Holding Co. 2 8.375%, 8/1/20182, 4 ) INDUSTRIAL – (0.2)% ) Berry Plastics Corp. 9.500%, 5/15/20182 ) TECHNOLOGY – (0.1)% ) SunGard Data Systems, Inc. 6.625%, 11/1/20192 ) UTILITIES – (0.4)% ) Calpine Corp. 7.875%, 1/15/20232, 4 ) TOTAL CORPORATE (Proceeds $9,383,440) ) U.S. GOVERNMENT – (4.6)% ) United States Treasury Note 0.250%, 9/30/2015 ) TOTAL U.S. GOVERNMENT (Proceeds $12,471,680) ) TOTAL BONDS (Proceeds $21,855,120) ) Number of Shares COMMON STOCKS – (7.9)% BASIC MATERIALS – (0.3)% ) ArcelorMittal (Luxembourg) ) ) B2Gold Corp. (Canada)* ) ) Horsehead Holding Corp.* ) ) Innospec, Inc. ) ) Sesa Sterlite Ltd. - ADR (India) ) ) Stillwater Mining Co.* ) ) U.S. Silica Holdings, Inc. ) ) Palmer Square Absolute Return Fund SCHEDULE OF INVESTMENTS - Continued As of January 31, 2014 (Unaudited) Number of Shares Value SECURITIES SOLD SHORT (Continued) COMMON STOCKS (Continued) COMMUNICATIONS – (1.0)% ) Blucora, Inc.* $ ) ) Ciena Corp.* ) ) Ctrip.com International Ltd. - ADR (China)* ) ) Cumulus Media, Inc. - Class A* ) ) Equinix, Inc.* ) ) Finisar Corp.* ) ) Interpublic Group of Cos., Inc. ) ) IPG Photonics Corp.* ) ) Iridium Communications, Inc.* ) ) Perficient, Inc.* ) ) Qihoo 360 Technology Co., Ltd. - ADR (China)* ) ) SINA Corp. (China)* ) ) Sirius XM Holdings, Inc.* ) ) SouFun Holdings Ltd. - ADR (China) ) ) Time Warner Cable, Inc. ) ) Time Warner, Inc. ) ) VeriSign, Inc.* ) ) ViaSat, Inc.* ) ) WebMD Health Corp.* ) ) Yandex N.V. - Class A (Netherlands)* ) ) CONSUMER, CYCLICAL – (2.9)% ) American Woodmark Corp.* ) ) Brunswick Corp. ) ) Callaway Golf Co. ) ) CarMax, Inc.* ) ) Carter's, Inc. ) ) Chico's FAS, Inc. ) ) Chipotle Mexican Grill, Inc.* ) ) DR Horton, Inc. ) ) Foot Locker, Inc. ) ) Guess?, Inc. ) ) Hawaiian Holdings, Inc.* ) ) Hibbett Sports, Inc.* ) ) Iconix Brand Group, Inc.* ) ) Interface, Inc. ) ) KB Home ) ) Lennar Corp. - Class A ) ) Mattress Firm Holding Corp.* ) ) Meritage Homes Corp.* ) ) Meritor, Inc.* ) ) Navistar International Corp.* ) Palmer Square Absolute Return Fund SCHEDULE OF INVESTMENTS - Continued As of January 31, 2014 (Unaudited) Number of Shares Value SECURITIES SOLD SHORT (Continued) COMMON STOCKS (Continued) CONSUMER, CYCLICAL (Continued) ) NIKE, Inc. - Class B $ ) ) Oxford Industries, Inc. ) ) Ryland Group, Inc. ) ) Standard Pacific Corp.* ) ) Tesla Motors, Inc.* ) ) Ulta Salon Cosmetics & Fragrance, Inc.* ) ) United Continental Holdings, Inc.* ) ) Wabash National Corp.* ) ) WESCO International, Inc.* ) ) CONSUMER, NON-CYCLICAL – (1.2)% ) Albany Molecular Research, Inc.* ) ) Alere, Inc.* ) ) Ascent Capital Group, Inc. - Class A* ) ) BioMarin Pharmaceutical, Inc.* ) ) Bunge Ltd. ) ) CBIZ, Inc.* ) ) Chiquita Brands International, Inc.* ) ) Cubist Pharmaceuticals, Inc.* ) ) Exelixis, Inc.* ) ) Gartner, Inc.* ) ) HealthSouth Corp. ) ) Hertz Global Holdings, Inc.* ) ) Huron Consulting Group, Inc.* ) ) Illumina, Inc.* ) ) Incyte Corp. Ltd.* ) ) Medicines Co.* ) ) Omnicare, Inc. ) ) Orexigen Therapeutics, Inc.* ) ) PHH Corp.* ) ) Post Holdings, Inc.* ) ) ServiceSource International, Inc.* ) ) Spectrum Pharmaceuticals, Inc.* ) ) Theravance, Inc.* ) ) Universal Corp. ) ) Wright Medical Group, Inc.* ) ) DIVERSIFIED – 0.0% ) Leucadia National Corp. ) Palmer Square Absolute Return Fund SCHEDULE OF INVESTMENTS - Continued As of January 31, 2014 (Unaudited) Number of Shares Value SECURITIES SOLD SHORT (Continued) COMMON STOCKS (Continued) ENERGY – (0.5)% ) Alon USA Energy, Inc. $ ) ) BPZ Resources, Inc.* ) ) Chesapeake Energy Corp. ) ) Cobalt International Energy, Inc.* ) ) Energy XXI Bermuda Ltd. (Bermuda) ) ) Goodrich Petroleum Corp.* ) ) Green Plains Renewable Energy, Inc. ) ) JinkoSolar Holding Co., Ltd. - ADR (China)* ) ) Newpark Resources, Inc.* ) ) Penn Virginia Corp.* ) ) Sanchez Energy Corp.* ) ) SandRidge Energy, Inc.* ) ) SolarCity Corp.* ) ) Vantage Drilling Co.* ) ) Western Refining, Inc. ) ) FINANCIAL – (0.7)% ) Affiliated Managers Group, Inc.* ) ) Alexandria Real Estate Equities, Inc. - REIT ) ) American Equity Investment Life Holding Co. ) ) American Residential Properties, Inc. - REIT* ) ) Amtrust Financial Services, Inc. ) ) Bank of America Corp. ) ) DFC Global Corp.* ) ) Encore Capital Group, Inc.* ) ) Forest City Enterprises, Inc. - Class A* ) ) Forestar Group, Inc.* ) ) Health Care REIT, Inc. - REIT ) ) iStar Financial, Inc. - REIT* ) ) KeyCorp ) ) Meadowbrook Insurance Group, Inc. ) ) MetLife, Inc. ) ) MGIC Investment Corp.* ) ) OFG Bancorp (Puerto Rico) ) ) Portfolio Recovery Associates, Inc.* ) ) Radian Group, Inc. ) ) Walter Investment Management Corp.* ) ) Wintrust Financial Corp. ) ) INDUSTRIAL – (0.6)% ) Aegean Marine Petroleum Network, Inc. (Greece) ) Palmer Square Absolute Return Fund SCHEDULE OF INVESTMENTS - Continued As of January 31, 2014 (Unaudited) Number of Shares Value SECURITIES SOLD SHORT (Continued) COMMON STOCKS (Continued) INDUSTRIAL (Continued) ) Babcock & Wilcox Co. $ ) ) Cemex S.A.B. de C.V. - ADR (Mexico)* ) ) Chart Industries, Inc.* ) ) Clean Harbors, Inc.* ) ) Fluidigm Corp.* ) ) General Cable Corp. ) ) Layne Christensen Co.* ) ) Mine Safety Appliances Co. ) ) TTM Technologies, Inc.* ) ) Vishay Intertechnology, Inc.* ) ) Werner Enterprises, Inc. ) ) TECHNOLOGY – (0.7)% ) Allscripts Healthcare Solutions, Inc.* ) ) Ambarella, Inc.* ) ) Bottomline Technologies de, Inc.* ) ) Cadence Design Systems, Inc.* ) ) Concur Technologies, Inc.* ) ) Cypress Semiconductor Corp. ) ) KEYW Holding Corp.* ) ) Lam Research Corp.* ) ) Medidata Solutions, Inc.* ) ) Microchip Technology, Inc. ) ) Power Integrations, Inc. ) ) Proofpoint, Inc.* ) ) SanDisk Corp. ) ) ServiceNow, Inc.* ) ) Spansion, Inc. - Class A* ) ) SunEdison, Inc.* ) ) Take-Two Interactive Software, Inc.* ) ) TOTAL COMMON STOCKS (Proceeds $20,391,383) ) EXCHANGE-TRADED FUNDS – (2.9)% ) Consumer Staples Select Sector SPDR Fund ) ) iShares iBoxx $High Yield Corporate Bond ETF ) ) Market Vectors Semiconductor ETF ) ) SPDR S&P Oil & Gas Exploration & Production ETF ) ) SPDR S&P Retail ETF ) Palmer Square Absolute Return Fund SCHEDULE OF INVESTMENTS - Continued As of January 31, 2014 (Unaudited) Number of Shares Value SECURITIES SOLD SHORT (Continued) EXCHANGE-TRADED FUNDS (Continued) ) Technology Select Sector SPDR Fund $ ) TOTAL EXCHANGE-TRADED FUNDS (Proceeds $8,045,747) ) Number of Contracts WRITTEN OPTIONS CONTRACTS – (0.1)% CALL OPTIONS – 0.0% EQUITY – 0.0% Applied Micro Circuits Corp. ) Exercise Price: $12.50, Expiration Date: February 22, 2014 ) Finisar Corp. ) Exercise Price: $25.00, Expiration Date: March 22, 2014 ) ITT Educational Services, Inc. ) Exercise Price: $45.00, Expiration Date: February 22, 2014 ) Noodles & Co. ) Exercise Price: $30.00, Expiration Date: February 22, 2014 ) ) TOTAL CALL OPTIONS (Proceeds $55,466) ) PUT OPTIONS – (0.1)% EQUITY – (0.1)% Ambarella, Inc. ) Exercise Price: $26.00, Expiration Date: March 22, 2014 ) iShares iBoxx $High Yield Corporate Bond ETF ) Exercise Price: $87.00, Expiration Date: February 22, 2014 ) ) Exercise Price: $86.00, Expiration Date: June 21, 2014 ) ) TOTAL PUT OPTIONS (Proceeds $79,472) ) TOTAL WRITTEN OPTIONS CONTRACTS (Proceeds $134,938) ) TOTAL SECURITIES SOLD SHORT (Proceeds $50,427,188) $ ) ADR – American Depository Receipt LP – Limited Partnership PLC – Public Limited Company REIT – Real Estate Investment Trust US – United States Palmer Square Absolute Return Fund SCHEDULE OF INVESTMENTS - Continued As of January 31, 2014 (Unaudited) * Non-income producing security. 1 Variable, floating or step rate security. 2 Callable. 3 Illiquid security. 4 Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities are restricted and may be resold in transactions exempt from registration normally to qualified institutional buyers. 5 Convertible security. 6 All or a portion of this security is segregated as collateral for securities sold short. See accompanying Notes to Schedule of Investments. Palmer Square Absolute Return Fund SCHEDULE OF INVESTMENTS - Continued As of January 31, 2014 (Unaudited) SWAP CONTRACTS CREDIT DEFAULT SWAPS Pay/(a) Premium Unrealized Counterparty/ Receive Fixed Expiration Notional Paid Appreciation/ Reference Entity Fixed Rate Rate Date Ccy Amount (Received) (Depreciation) J.P. Morgan Markit CDX.NA. High Yield Series 20 Index Pay % 6/20/18 $ $ ) $ ) High Yield Series 21 Index Pay 12/20/18 ) ) TOTAL CREDIT DEFAULT SWAPS $ ) $ ) a If Palmer Square Absolute Return Fund is paying a fixed rate, the counterparty acts as guarantor of the variable instrument.If Palmer Square Absolute Return Fund is receiving a fixed rate, Palmer Square Absolute Return Fund acts as guarantor of the variable instrument. SWAPTIONS INTEREST RATE SWAPTIONS Floating Pay/Receive Counterparty/ Rate Floating Exercise Expiration Notional Premium Market Description Index Rate Rate Date Ccy Amount Paid Value J.P. Morgan Put - OTC 10-Year 3-Month USD-LIBOR-BBA Receive 7/8/16 $ $ $ TOTAL INTEREST RATE SWAPTIONS $ $ INTEREST RATE CAP OPTION Floating Pay/Receive Counterparty/ Rate Floating Cap Expiration Notional Premium Market Description Index Rate Rate Date Ccy Amount Paid Value J.P. Morgan Put - OTC 2 Year USD-LIBOR-BBA Receive 10/15/15 $ $ $ TOTAL INTEREST RATE CAP OPTION $ $ See accompanying Notes to Schedule of Investments. Palmer Square Absolute Return Fund SCHEDULE OF INVESTMENTS - Continued As of January 31, 2014 (Unaudited) FUTURES CONTRACTS Number of Contracts Long (Short) Description Expiration Date Value At Trade Date Value At January 31, 2014 Unrealized Appreciation (Depreciation) 5-Year U.S. Treasury Note (CBT) March 2014 $ ) $ ) $ ) TOTAL FUTURES CONTRACTS $ ) $ ) $ ) See accompanying Notes to Schedule of Investments. Palmer Square Absolute Return Fund NOTES TO SCHEDULE OF INVESTMENTS January 31, 2014 (Unaudited) Note 1 – Organization Palmer Square Absolute Return Fund (the ‘‘Fund’’) was organized as a non-diversified series of Investment Managers Series Trust, a Delaware statutory trust (the “Trust”) which is registered as an open-end management investment company under the Investment Company Act of 1940, as amended (the “1940 Act”).The Fund’s primary investment objective is to seek capital appreciation with an emphasis on absolute (positive) returns and low correlation to the broader equity and bond markets.The Fund commenced investment operations on May 17, 2011, with two classes of shares, Class I and Class A. The shares of each class represent an interest in the same portfolio of investments of the Fund and have equal rights as to voting, redemptions, dividends, liquidation, income and expenses, except class specific expenses, subject to the approval of the Trustees.Shareholders of a class that bears distribution and service expenses under the terms of a distribution plan have exclusive voting rights to that distribution plan. Note 2 – Accounting Policies The following is a summary of the significant accounting policies consistently followed by the Fund in the preparation of its financial statements.The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America (“GAAP”) requires management to make estimates and assumptions that affect the reported amounts and disclosures in the financial statements.Actual results could differ from these estimates. (a) Valuation of Investments The Fund values equity securities at the last reported sale price on the principal exchange or in the principal over the counter (“OTC”) market in which such securities are traded, as of the close of regular trading on the NYSE on the day the securities are being valued or, if there are no sales, at the mean between the last available bid and asked prices on that day.Securities traded on the NASDAQ are valued at the NASDAQ Official Closing Price (“NOCP”).Other types of securities, including restricted securities and securities for which market quotations are not readily available, are valued at fair value as determined in accordance with procedures established in good faith by the Board of Trustees.Short-term securities with remaining maturities of sixty days or less are valued at amortized cost, which approximates market value. A Fund’s assets are valued at their fair market value.If a market quotation is not readily available for a portfolio security, the security will be valued at fair value (the amount which the Fund might reasonably expect to receive for the security upon its current sale) as determined in good faith by the Fund’s advisor, subject to review and approval by the Valuation Committee, pursuant to procedures adopted by the Board of Trustees.The actions of the Valuation Committee are subsequently reviewed by the Board at its next regularly scheduled board meeting.The Valuation Committee meets as needed.The Valuation Committee is comprised of all the Trustees but action may be taken by any one of the Trustees. (b) Repurchase Agreements The Fund may enter into transactions with financial institutions such as banks and broker-dealers deemed to be creditworthy by the Advisor or relevant Sub-Advisor pursuant to term repurchase agreements.Pursuant to such agreements, the Fund agrees to sell (“seller”) to the other party (“buyer”) securities or financial instruments against the payment of the purchase price by buyer to seller, with a simultaneous agreement by the buyer to resell securities equivalent to such securities at a mutually agreed upon date or on demand and price (“sell/buy back transactions”).The Fund as seller is required to provide collateral to buyer equal to the value of the underlying securities of the repurchase price under the agreement.The Fund may also enter into such transactions as buyer (“buy/sell back transactions”).The repurchase price generally equals the purchase price plus negotiated interest rates.In a sell/buy back transaction, the seller transfers securities to buyer against the payment of the purchase price by buyer.On the repurchase date, buyer transfers to seller equivalent securities against the payment of the repurchase price by seller.If the counterparty defaults on its repurchase obligation, the Fund will suffer a loss to the extent that price of the underlying securities is less than the proceeds held by the counterparty.Bankruptcy or insolvency of the defaulting counterparty may cause the Fund's rights with respect to such securities or proceeds to be delayed or limited. Palmer Square Absolute Return Fund NOTES TO SCHEDULE OF INVESTMENTS – Continued January 31, 2014 (Unaudited) (c) Foreign Currency Translation The Fund’s records are maintained in U.S. dollars.The value of securities, currencies and other assets and liabilities denominated in currencies other than U.S. dollars are translated into U.S. dollars based upon foreign exchange rates prevailing at the end of the reporting period.The currencies are translated into U.S. dollars by using the exchange rates quoted as of 4:00 PM Eastern Daylight Time.Purchases and sales of investment securities, income and expenses are translated on the respective dates of such transactions. The Fund does not isolate that portion of its net realized and unrealized gains and losses on investments resulting from changes in foreign exchange rates from the impact arising from changes in market prices.Such fluctuations are included with net realized and unrealized gain or loss from investments and foreign currency. Net realized foreign currency transaction gains and losses arise from sales of foreign currencies, currency gains or losses realized between the trade and settlement dates on securities transactions, and the differences between the amounts of dividends, interest, and foreign withholding taxes recorded on the Fund’s books and the U.S. dollar equivalent of the amounts actually received or paid.Net unrealized foreign currency translation gains and losses arise from changes in the value of assets and liabilities, other than investments in securities, resulting from changes in the exchange rates. (d) Forward Foreign Currency Exchange Contracts The Fund may utilize forward foreign currency exchange contracts (“forward contracts”) under which it is obligated to exchange currencies on specified future dates at specified rates, and are subject to the translations of foreign exchange rates fluctuations.All contracts are “marked-to-market” daily and any resulting unrealized gains or losses are recorded as unrealized appreciation or depreciation on foreign currency translations.The Fund records realized gains or losses at the time the forward contract is settled.Counter-parties to these forward contracts are major U.S. financial institutions. (e) Short Sales Short sales are transactions under which the Fund sells a security it does not own.To complete such a transaction, the Fund must borrow the security to make delivery to the buyer.The Fund then is obligated to replace the security borrowed by purchasing the security at the market price at the time of replacement.The price at such time may be more or less than the price at which the security was sold by the Fund.Until the security is replaced, the Fund is required to pay the lender amounts equal to dividend or interest that accrue during the period of the loan which is recorded as an expense.To borrow the security, the Fund also may be required to pay a premium or an interest fee, which would decrease proceeds of the security sold.The proceeds of the short sale will be retained by the broker, to the extent necessary to meet margin requirements, until the short position is closed out.A gain, limited to the price at which the Fund sells the security short, or a loss, potentially unlimited in size, will be recognized upon the closing of a short sale.The Fund may not always be able to borrow a security or to close out a short position at a particular time or at an acceptable price.If the price of the borrowed security increases between the date of the short sale and the date on which the Fund replaces the security, the Fund will experience a loss.The Fund’s loss on a short sale is limited only by the maximum attainable price of the security (which could be limitless) less the price the Fund paid for the security at the time it was borrowed. Palmer Square Absolute Return Fund NOTES TO SCHEDULE OF INVESTMENTS – Continued January 31, 2014 (Unaudited) (f) Options The Fund may write or purchase options contracts primarily to enhance the Fund’s returns and reduce volatility.In addition, the Fund may utilize options in an attempt to generate gains from option premiums or to reduce overall portfolio risk.When the Fund writes or purchases an option, an amount equal to the premium received or paid by the Fund is recorded as a liability or an asset and is subsequently adjusted to the current market value of the option written or purchased.Premiums received or paid from writing or purchasing options which expire unexercised are treated by the Fund on the expiration date as realized gains or losses.The difference between the premium and the amount paid or received on effecting a closing purchase or sale transaction, including brokerage commissions, is also treated as a realized gain or loss.If an option is exercised, the premium paid or received is added to the cost of the purchase or proceeds from the sale in determining whether the Fund has realized a gain or a loss on investment transactions.The Fund, as a writer of an option, may have no control over whether the underlying securities may be sold (call) or purchased (put) and as a result bears the market risk of an unfavorable change in the price of the security underlying the written option.The Fund, as a purchaser of an option, bears the risk that the counterparties to the option may not have the ability to meet the terms of the option contracts. (g) Stock Index Futures The Fund may invest in stock index futures as a substitute for a comparable market position in the underlying securities.A stock index future obligates the seller to deliver (and the purchaser to accept), effectively, an amount of cash equal to a specific dollar amount times the difference between the value of a specific stock index at the close of the last trading day of the contract and the price at which the agreement is made.No physical delivery of the underlying stocks in the index is made.Initial margin deposits required upon entering into futures contracts are satisfied by the segregation of specific securities or cash as collateral for the account of the broker (the Fund’s agent in acquiring the futures position).During the period the futures contracts are open, changes in the value of the contracts are recognized as unrealized gains or losses by “marking to market” on a daily basis to reflect the market value of the contracts at the end of each day’s trading.Variation margin payments are received or made depending upon whether unrealized gains or losses are incurred.When the contracts are closed, the Fund recognizes a realized gain or loss equal to the difference between the proceeds from, or cost of, the closing transaction and the Fund’s basis in the contract.Risks of entering into futures contracts include the possibility that a change in the value of the contract may not correlate with the changes in the value of the underlying instruments.The purchase of a futures contract involves the risk that the Fund could lose more than the original margin deposit required to initiate the futures transaction.There is minimal counterparty credit risk involved in entering into futures contracts since they are exchange-traded instruments and the exchange’s clearinghouse, as counterparty to all exchange-traded futures, guarantees the futures against default. (h) Exchange Traded Notes Exchange Traded Notes (“ETNs”) are debt securities that combine certain aspects of Exchange Traded Funds (“ETFs”) and bonds.ETNs are not investment companies and thus are not regulated under the 1940 Act.ETNs, like ETFs, are traded on stock exchanges and generally track specified market indices, and their value depends on the performance of the underlying index and the credit rating of the issuer.ETNs may be held to maturity, but unlike bonds there are no periodic interest payments and principal is not protected. (i) Total Return Swap Contracts The Fund may enter into total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount to hedge sector exposure and to manage exposure to specific sectors or industries and to gain exposure to specific markets/countries and to specific sectors/industries.To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the Fund will receive a payment from or make a payment to the counterparty.Total return swap contracts are marked to market daily based upon quotations from market makers and the change, if any, is recorded as an unrealized gain or loss.Payments received or made are recorded as realized gains or losses.The risk of loss under a swap contract may exceed the amount recorded as an asset or a liability on the Statement of Assets and Liabilities.The Fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform.The Fund’s maximum risk of loss from counterparty risk is the fair value of the contract. Palmer Square Absolute Return Fund NOTES TO SCHEDULE OF INVESTMENTS – Continued January 31, 2014 (Unaudited) (j) Credit Default Swap Contracts The Fund may enter into credit default swap agreements to hedge credit and market risk and to gain exposure on individual names and/or baskets of securities.In a credit default contract, the protection buyer typically makes an up front payment and a periodic stream of payments to a counterparty, the protection seller, in exchange for the right to receive a contingent payment upon the occurrence of a credit event on the reference obligation or all other equally ranked obligations of the reference entity.Credit events are contract specific but may include bankruptcy, failure to pay, restructuring and obligation acceleration.An upfront payment received by the Fund, as the protection seller, is recorded as a liability on the Fund’s books.An upfront payment made by the Fund, as the protection buyer, is recorded as an asset on the Fund’s books.Periodic payments received or paid by the Fund are recorded as realized gains or losses.The credit default contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss.Upon the occurrence of a credit event, the difference between the par value and market value of the reference obligation, net of any proportional amount of the upfront payment, is recorded as a realized gain or loss. In addition to bearing the risk that the credit event will occur, the Fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index or the possibility that the Fund may be unable to close out its position at the same time or at the same price as if it had purchased the underlying reference obligations.The Fund’s maximum risk of loss from counterparty risk, either as the protection seller or as the protection buyer, is the fair value of the contract. (k) Interest Rate Swap Contracts The Fund may enter into interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, to hedge interest rates and gain exposure on interest rates.An interest rate swap can be purchased or sold with an upfront premium.An upfront payment received by the Fund is recorded as a liability on the Fund’s books.An upfront payment made by the Fund is recorded as an asset on the Fund’s books.Interest rate swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss.Payments received or made are recorded as realized gains or losses.The Fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults on its obligation to perform.The Fund’s maximum risk of loss from counterparty risk is the fair value of the contract. Palmer Square Absolute Return Fund NOTES TO SCHEDULE OF INVESTMENTS – Continued January 31, 2014 (Unaudited) Note 3 – Federal Income Taxes At January 31, 2014, the cost of securities on a tax basis and gross unrealized appreciation and (depreciation) on investments for federal income tax purposes were as follows: Cost of investments $ Gross unrealized appreciation $ Gross unrealized (depreciation) ) Net unrealized appreciation on investments $ The difference between cost amounts for financial statement and federal income tax purposes is due primarily to timing differences in recognizing certain gains and losses in security transactions. Note 4 – Fair Value Measurements and Disclosure Fair Value Measurements and Disclosures defines fair value, establishes a framework for measuring fair value in accordance with GAAP, and expands disclosure about fair value measurements.It also provides guidance on determining when there has been a significant decrease in the volume and level of activity for an asset or liability, when a transaction is not orderly, and how that information must be incorporated into a fair value measurement. Under Fair Value Measurements and Disclosures, various inputs are used in determining the value of the Fund’s investments.These inputs are summarized into three broad Levels as described below: · Level 1 – Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. · Level 2 – Observable inputs other than quoted prices included in level 1 that are observable for the asset or liability, either directly or indirectly.These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. · Level 3 – Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The availability of observable inputs can vary from security to security and is affected by a wide variety of factors, including, for example, the type of security, whether the security is new and not yet established in the marketplace, the liquidity of markets, and other characteristics particular to the security.To the extent that valuation is based on models or inputs that are less observable or unobservable in the market, the determination of fair value requires more judgment.Accordingly, the degree of judgment exercised in determining fair value is greatest for instruments categorized in Level 3. The inputs used to measure fair value may fall into different Levels of the fair value hierarchy.In such cases, for disclosure purposes, the Level in the fair value hierarchy within which the fair value measurement falls in its entirety, is determined based on the lowest Level input that is significant to the fair value measurement in its entirety. Palmer Square Absolute Return Fund NOTES TO SCHEDULE OF INVESTMENTS – Continued January 31, 2014 (Unaudited) In addition, the Fund has adopted Accounting Standards Update No. 2011-04 Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and IFRSs which amends Fair Value Measurements and Disclosures to establish common requirements for measuring fair value and for disclosing information about fair value measurements in accordance with U.S. GAAP and International Financial Reporting Standards.Enhanced disclosure is required to detail any transfers in to and out of Level 1 and Level 2 measurements and Level 2 and Level 3 measurements and the reasons for the transfers. The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities.The following is a summary of the inputs used, as of January 31, 2014, in valuing the Fund’s assets carried at fair value: Assets Level 1 Level 2 Level 3* Total Bank Loans $
